Title: To James Madison from Richard Soderstrom, 28 July 1808
From: Soderstrom, Richard
To: Madison, James



Sir!
Philadelphia 28th. July 1808.

All since I left the City of Washington I have taken a great deal of pain to find that Mr. Fahlberg, which agreeable to what the President of the United States and you was pleased to inform me, should have been at Washington on some business from the Government of the Island of St. Bartholomews.  At that Island is one Mr. Saml. Fahlberg & he is the Governours Secretary & this very Gentleman was at St. Bartholomew the 30th. of last month, and had no intention at that time of leaving the Island.  This I can prove by the affirmation on oath of the Captn. of the Swedish Schooner Clementin actually in this port, who left St. Barthol: the said day.  I fear much that this so Called Fahlberg is an imposter.  Sure I am that if it had been Samuel Fahlberg the Governours Secretary he would have Called here on his intemit friend Doctor Nicol. Collini, or on his friend Mr. Hen. Gaden in New York with which Gent. he is intemitaly acquainted, If he even would have avoided, for some reason or other to Call on me.  Mr. Samuel Fahlberg is an Elderly man between 50. and 55. years old.  I am convinced that it can not have been the true Mr. Fahlberg.  Why I take me the freedom to trouble you with this letter, & which I hope your usual Goodness will pardon, Is that a friend here in confidence informed me, that some Complaints shall have come in to the President of the United States, or to you against me, and shall be of a Nature very injurious to my official Character.  I beg Sir, and I hope from Sympatising feelings for a man unjustly accused and Strugling against persecutions of Enmity, you will be so good as to inform me of the Charge if any against me.  If I could have had the least Suspicion that any thing could have been alledged against me, when I last had the Honor of Seeing you the 19th. Instant, I without doubt should have introduced the conversation to you, but I had no Idea of any such thing, and I cannot yet help thinking that the whole is some Illnatured chicane from the before mentioned impostor intended to suppress the assertion of my official Character, or say Capasity with you, though badly Calculated, because, as to the American Government I stand here ready to answer on any Charge, which may be brought against me, and as for any offense against the Swedish Government I am responsable to the King my master only, and no person else whomsoever.  I shall again ask that you will give me every information you have, and shall ever be ready to explaine to you, as well as to the President of the United States every accusation which my Enemy may have brought against me.  In expectation of your kind answer I have the Honor to remain with the greatest Respect Sir Your most Obd. and very Humble Servt.

Richd. Soderström

